PER CURIAM.
The case presents nothing more than the usual conflict of evidence in such cases. It was fairly submitted to the jury, and no reason appears why their verdict should be disturbed. The defendant having duly excepted to the granting of the extra allowance, the judgment must be modified by deducting the allowance. Standard Trust Company v. N. Y. C. & H. R. R. R. Co., 178 N. Y. 407, 70 N. E. 925.
Since the error in granting the allowance does not affect the merits, the judgment as modified will be affirmed, with costs to respondent.